DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 objected to because of the following informalities:  line 8 references “the metal case portion”.  However, the case portion first introduced in line 6 does not define it to be metal.  Appropriate correction is required.
Claim 9 objected to because of the following informalities:  lines 3-4 recites, “that are configured the physically align intermediate metal ring with the ceramic portion”.  Grammatical  errors exist.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the implantable neurostimulation lead" in lines 13-14 and 17.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 1, the phrase "optional" in line 20 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. 
Claims 2-7 rejected to for being dependent on claim 1 and for failing to remedy the deficiencies of claim 1.
Regarding claim 13, the phrase "optional" in line 3 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-6, 8, 10-11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nassif et al. (US PG Pub 2016/0199658) in view of Xiaohai et al. (US Pat 8,329,314).
Regarding claims 1, 4-6, 8, 11, 13, Nassif et al. discloses an implantable pulse generator and method of assembling, configured for delivering one or more electrical pulses to a target region within a body of a patient, the implantable pulse generator comprising: a hermetically sealed housing comprising: a ceramic portion 14 comprising a ceramic material (“zirconia”), the ceramic portion defining a first inner volume; a case portion 17 defining a second inner volume; an intermediate ring 26 positioned between the ceramic portion and the metal (“titanium”) case portion (fig. 5a); a header portion 11 configured to electrically couple to the implantable neurostimulation lead, wherein the header portion comprises a feed through assembly 12 (fig. 5c) that connects the header portion to the case portion, the feed through assembly electrically coupling components of the header portion and implantable neurostimulation lead to circuitry ([0076-0077]) positioned within the second inner volume defined by the case portion (fig. 5b); and a charging coil assembly comprising a charging coil wrapped around an optional ferrite core material ([0080]), the charging coil assembly is at least partially housed within the first inner volume defined by the ceramic portion (fig. 5b), wherein the charging coil assembly is configured to wirelessly communicate with an external charging device across the ceramic portion to charge a battery positioned within the implantable pulse generator ([0072]).  Nassif et al. does not expressly disclose the intermediate ring is metal and comprises a first side joined to the ceramic portion by either a braze material or a diffusion bond, wherein the braze material or the diffusion bond is substantially free of nickel, and wherein the intermediate metal ring comprises a second side joined to the case portion.  Xiaohai et al. teaches a similar implantable medical device comprising a ceramic portion 50 and a metal case portion 30 with an intermediate ring 40 placed inbetween the two portions, the intermediate ring 40 being made of a metal (“palladium”) that is joined to the ceramic portion by a braze material (col. 2 line 63 to col. 3, line 10), wherein the braze material is substantially free of nickel (“palladium”), and wherein the intermediate metal ring comprises a second side joined to the case portion (col. 2, line 63 to col. 3, line 10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nassif et al. to use a palladium metal intermediate ring to between the ceramic portion and the metal case portion as taught by Xiaohai et al. in order to provide an intermediate ring with a material that is “Compared to a nickel braze… is more bio-compatible, i.e., relatively non-reactive within the human body” and provides a “strong and hermetic and is essentially impervious to the passage of gases or water at the brazed interface (col. 5, lines 27 to col. 6, line 5).  
Regarding claims 3, 10, Nassif et al. discloses the feed through assembly comprises a multi-pin feed-through assembly (fig. 5c) comprising a metallic base plate, wherein the metallic base plate is laser-welded to the case portion to create a hermetic seal ([0077]).

Claim(s) 2, 9, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nassif et al. (US PG Pub 2016/0199658) in view of Xiaohai et al. (US Pat 8,329,314) as applied to claims 1, 3-6, 8, 10-11, 13 above, and further in view of Boling et al. (US PG Pub 2017/0143959).
Regarding claims 2, 12, Nassif et al. does not expressly disclose the second side of intermediate metal ring is laser welded to the case portion.  However, Nassif et al. does teach the laser welding of metal components together is a well known joining technique ([0077]).  Further, Boling et al. specifically teaches an example of a first side of an intermediate ring 723 ([0056]) brazed to a ceramic material ([0057]) and a second side of the intermediate ring 723 welded to a metal lid 724 ([0057]) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nassif et al. to try applying the known technique of laser welding as taught by Boling et al. to join the metal ring with the metal case portion to yield the predictable result of creating a hermetic seal between the components.
Regarding claim 9, Nassif et al. does not detail wherein aligning the ceramic portion adjacent to a first side of an intermediate metal ring comprises using one or more alignment guides formed along at least one of the ceramic portion or the intermediate metal ring that are configured to physically align intermediate metal ring with the ceramic portion.  Boling et al. teaches assembling a similar implantable medical device where alignment guides are formed along the ceramic portion or the intermediate metal ring along the borders to assist in physically aligning the two components (fig. 8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nassif et al. and provide similar alignment guides as taught by Boling et al. in order to better assist in physically aligning the intermediate metal ring and the ceramic portion together.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nassif et al. (US PG Pub 2016/0199658) in view of Xiaohai et al. (US Pat 8,329,314) as applied to claims 1, 3-6, 8, 10-11, 13 above, and further in view of Mishra et al. (US PG Pub 2019/0374776).
Regarding claim 7, Nassif et al. does not expressly disclose a humidity sensor configured to monitor an internal humidity within the hermetically sealed housing of the implantable pulse generator.  Mishra et al. teaches an implantable device that includes a sensor ([0042]), the sensor including a humidity transducer ([0096]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nassif et al. to include a humidity transducer within the implantable pulse generator as taught by Mishra et al. in order to better measure an implantable device parameter ([0107]).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nassif et al. (US PG Pub 2016/0199658) in view of Xiaohai et al. (US Pat 8,329,314) as applied to claims 1, 3-6, 8, 10-11, 13 above, and further in view of Linden et al. (US PG Pub 2020/0306528).
Regarding claim 14, Nassif et al. does not expressly disclose joining the ceramic portion to the first side of the intermediate metal ring comprises brazing using a gold braze material.  Linden et al. teaches it is well known in the art to use gold as a brazing material for joining a ceramic housing with a metal intermediate ([0421]).  It would have been obvious to one of ordinary skill in the art to try the known technique of using gold braze as taught by Linden et al. to yield the predictable result of joining together dissimilar components of an implantable medical device. 

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nassif et al. (US PG Pub 2016/0199658) in view of Xiaohai et al. (US Pat 8,329,314) and Linden et al. (US PG Pub 2020/0306528) as applied to claim 14 above, and further in view of Siddiqui et al. (“Vacuum brazing of alumina to titanium for implantable feedthroughs using pure gold as the braze metal”).
Regarding claim 15, Nassif et al. in view of Linden et al. does not expressly disclose sputtering a braze wetting agent comprising niobium on the ceramic portion prior to brazing.  Siddiqui et al. teaches brazing ceramic to titanium by increasing the wetting towards gold braze by sputtering a thin film of niobium metal prior to brazing (pg. 61).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nassif et al. and try sputtering a thin film of niobium metal prior to brazing to increase the wetting as taught by Siddiqui et al. in order to better achieve “strong and hermetic brazed joints” (pg. 61).

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nassif et al. (US PG Pub 2016/0199658) in view of Xiaohai et al. (US Pat 8,329,314) as applied to claims 1, 3-6, 8, 10-11, 13 above, and further in view of Tischendorf et al. (US PG Pub 2016/0331978).
Regarding claim 16, Nassif et al. does not expressly disclose joining the ceramic portion to the first side of the intermediate metal ring comprises diffusion bonding.   Tischendorf et al. teaches diffusion bonding is an industry equivalent technique to brazing when joining a metal component 1204, 1206 with a ceramic housing 1202 ([0150]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nassif et al. to substitute the technique of diffusion bonding for the technique of brazing as taught by Tischendorf et al. as it is a known industry equivalent technique in the art, such a modification would be reasonably predictable and such a modification would not alter the overall operation of the device.

Claim(s) 17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nassif et al. (US PG Pub 2016/0199658) in view of Xiaohai et al. (US Pat 8,329,314) and Boling et al. (US PG Pub 2017/0143959) and Mishra et al. (US PG Pub 2019/0374776).
Regarding claim 17, Nassif et al. discloses an implantable neurostimulator device 10 configured for delivering one or more electrical pulses to a target region within a body of a patient using an implantable neurostimulation lead 25 comprising a plurality of neurostimulation electrodes 30 electrically coupleable to the device, the implantable neurostimulator comprising: a hermetically sealed housing comprising: a ceramic portion 14 comprising a ceramic material (“zirconia”), the ceramic portion defining a first inner volume; a meta  (“titanium”) case portion 17 defining a second inner volume; an intermediate ring 26 positioned between the ceramic portion and the metal case portion, wherein the ceramic portion, the metal case portion, and intermediate ring collectively define a third internal volume of the housing (fig. 5a); a header portion 11 configured to electrically couple to the implantable neurostimulation lead, wherein the header portion comprises a multi-pin feed through assembly 12 (fig. 5c) comprising a metallic base plate, wherein the metallic base plate of the multi-pin feed-through assembly is laser welded to the metal case portion to provide a hermetic seal between the header portion to the metal case portion ([0077]), wherein the multi-pin feed-through assembly electrically couples components of the header portion and implantable neurostimulation lead to electronic circuitry ([0076-0077]) at least partially positioned within the second inner volume defined by the metal case portion (fig. 5b); and electronic circuitry disposed within the third internal volume of the housing (fig. 5b), wherein the circuitry is configured to generate the one or more electrical pulses delivered to the target region within a body of a patient using the implantable neurostimulation lead, wherein the electronic circuitry comprises: a printed circuit board ([0076]) being at least partially housed within the second inner volume defined by the metal case portion ,the printed circuit board having a rechargeable battery (fig. 5b); and a charging coil assembly 15 comprising a charging coil defining a central coil axis (fig. 5b) and a ferrite core material ([0080]), wherein the charging coil of the charging coil assembly is wrapped around a ferrite core material such that the ferrite core material is aligned with the central coil axis, wherein the charging coil assembly is housed within the first inner volume defined by the ceramic portion (fig. 5b) so that the central coil axis is substantially perpendicular to a normal defined by a major plane of the implantable neurostimulator device, and wherein the charging coil assembly is configured to wirelessly communicate with an external charging device across the ceramic portion to charge a battery positioned within the implantable pulse generator ([0072]); wherein the implantable neurostimulator device is hermetically sealed ([0017]) and wherein the implantable neurostimulator device is configured to be fully implanted within a body of a patient and adapted for sacral nerve stimulation treatment ([0040]).  While Nassif et al. does not expressly disclose the total device volume of less than 10 cubic centimeters, the specific size of the implantable neurostimulator appears to be a matter of design choice, as the specification does not associate any criticality to this size ([0053] of the published application).  Lacking any specific criticality, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nassif et al. to select a size for the implantable neurostimulator with a device volume of less than 10 cubic centimeters, as a change in size is a matter of design choice, the results of which would have been predictable, and would not have altered the overall operation of the device.  Nassif et al. does not expressly disclose the intermediate ring is metal and comprises a first side joined to the ceramic portion by either a braze material or a diffusion bond, wherein the braze material or the diffusion bond is substantially free of nickel, and wherein the intermediate metal ring comprises a second side joined to the case portion.  Xiaohai et al. teaches a similar implantable medical device comprising a ceramic portion 50 and a metal case portion 30 with an intermediate ring 40 placed inbetween the two portions, the intermediate ring 40 being made of a metal (“palladium”) that is joined to the ceramic portion by a braze material (col. 2 line 63 to col. 3, line 10), wherein the braze material is substantially free of nickel (“palladium”), and wherein the intermediate metal ring comprises a second side joined to the case portion (col. 2, line 63 to col. 3, line 10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nassif et al. to use a palladium metal intermediate ring to between the ceramic portion and the metal case portion as taught by Xiaohai et al. in order to provide an intermediate ring with a material that is “Compared to a nickel braze… is more bio-compatible, i.e., relatively non-reactive within the human body” and provides a “strong and hermetic and is essentially impervious to the passage of gases or water at the brazed interface (col. 5, lines 27 to col. 6, line 5).  Nassif et al. does not expressly disclose the second side of intermediate metal ring is laser welded to the case portion.  However, Nassif et al. does teach the laser welding of metal components together is a well known joining technique ([0077]).  Further, Boling et al. specifically teaches an example of a first side of an intermediate ring 723 ([0056]) brazed to a ceramic material ([0057]) and a second side of the intermediate ring 723 welded to a metal lid 724 ([0057]) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nassif et al. to try applying the known technique of laser welding as taught by Boling et al. to join the metal ring with the metal case portion to yield the predictable result of creating a hermetic seal between the components.  Nassif et al. also does not expressly disclose a temperature sensor electrically coupled to the printed circuit board, wherein the temperature sensor is configured to detect a temperature of a portion the implantable neurostimulator device during at least one of a recharge cycle of implantable neurostimulator device or during the delivery of one or more electrical pulses to a target region within a body of a patient using an implantable neurostimulation lead. Mishra et al. teaches an implantable device that includes a sensor ([0042]), the sensor including a temperature sensor for sensing the temperature of the implantable device ([0158]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nassif et al. to include a humidity transducer within the implantable pulse generator as taught by Mishra et al. in order to better measure an implantable device parameter during the operation of the device ([0107], [0158]).
Regarding claim 19, Nassif et al. does not detail wherein aligning the ceramic portion adjacent to a first side of an intermediate metal ring comprises using one or more alignment guides formed along at least one of the ceramic portion or the intermediate metal ring that are configured to physically align intermediate metal ring with the ceramic portion.  Boling et al. teaches assembling a similar implantable medical device where alignment guides are formed along the ceramic portion or the intermediate metal ring along the borders to assist in physically aligning the two components (fig. 8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nassif et al. and provide similar alignment guides as taught by Boling et al. in order to better assist in physically aligning the intermediate metal ring and the ceramic portion together.
Regarding claim 20, Nassif et al. discloses the metallic base plate of the multi-pin feed-through assembly comprises at least two alignment guides (E.N. edges of the metallic base plate) configured to physically align the multi-pin feed-through assembly with at least one of the printed circuit board or the metal case portion during assembly of the implantable neurostimulator device (figs. 5b,c; [0076-0077]).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nassif et al. (US PG Pub 2016/0199658) in view of Xiaohai et al. (US Pat 8,329,314) and Boling et al. (US PG Pub 2017/0143959) and Mishra et al. (US PG Pub 2019/0374776) as applied to claims 17, 19-20 above, and further in view of Nagaraja et al. (“Current Practices in Corrosion, Surface Characterization, and Nickel Leach Testing of Cardiovascular Metallic Implants”).
Regarding claim 18, Nassif et al. does not expressly disclose the implantable neurostimulator device has a leachable nickel content less than 300 µg/day.  However, Nassif et al. does not at all disclose any nickel in the implantable neurostimulator.  Furthermore, Nagaraja et al. teaches a proposed acceptance criteria for nickel leaching rates per day for cardiovascular metallic implants of 6-100 µg/day  range (pg. 1337).  Given Nassif et al. does not disclose any use of nickel in the implantable neurostimulator, and Nagaraja et al. teaches acceptance value of nickel leaching rates per day in medical implants being 6-100 µg/day, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to ensure nickel leaching rates per day of the implantable neurostimulator of Nassif et al. would be less than 300 µg/day to help ensure the safety of the patient.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480. The examiner can normally be reached M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERICA S LEE/Primary Examiner, Art Unit 3792